884 F.2d 1393
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dorris Truman WAHL, Plaintiff-Appellant,v.J.T. SOUTHARD, Jailer, Henderson County Jail, Defendant-Appellee.
No. 88-6426.
United States Court of Appeals, Sixth Circuit.
Sept. 20, 1989.

Before WELLFORD and ALAN E. NORRIS, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Dorris Truman Wahl, a Kentucky prisoner proceeding pro se and in forma pauperis, appeals the judgment of the district court dismissing his cause of action filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This case was referred to a magistrate who recommended that the defendant's motion for summary judgment be granted because Wahl's complaint was barred by the doctrine of issue preclusion as set forth in Migra v. Warren County City School Dist. Bd. of Educ., 465 U.S. 75 (1984).


3
The district court accepted the magistrate's findings of fact, conclusions of law and recommendation.  Summary judgment was granted in defendant's favor.


4
Upon review, we find no error.


5
Accordingly, for the reasons set forth in the magistrate's report and recommendation dated August 15, 1988, as adopted by the district court, we hereby affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.